[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT            FILED
                           ________________________ U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                 No. 09-11440                  NOVEMBER 17, 2009
                             Non-Argument Calendar              THOMAS K. KAHN
                           ________________________                 CLERK


                       D. C. Docket No. 07-00020-CR-01-4

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                       versus

GERONIMO ENRIQUE GASTELUM, JR.,

                                                              Defendant-Appellant.
                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________
                              (November 17, 2009)

Before BIRCH, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      Geronimo Enrique Gastelum, Jr. appeals his convictions, following a guilty

plea, for conspiracy to possess with intent to distribute at least 1,000 kilograms of

marijuana, pursuant to 21 U.S.C. § 841 (b)(1)(A)(vii), and money laundering,

pursuant to 18 U.S.C. § 1956(a)(1).        On appeal, Gastelum argues that the
government breached the plea agreement by arguing in favor of a two-level

increase for money laundering under § 2S1.1(b)(2)(B). After thorough review, we

affirm.

      Whether the government breached a plea agreement is a legal question that

we review de novo. United States v. De La Garza, 516 F.3d 1266, 1269 (11th Cir.

2008), cert. denied, 129 S.Ct. 1668 (2009). However, if the defendant did not raise

the issue before the district court, we apply a plain error standard of review. Id. In

this case, Gastelum did not object to the government’s conduct during the

sentencing hearing. Under plain error review, there must be (1) an error, (2) that is

plain, (3) that affects the defendant’s substantial rights, and (4) that seriously

affects the fairness, integrity, or public reputation of judicial proceedings. United

States v. Romano, 314 F.3d 1279, 1281 (11th Cir. 2002). The defendant has the

burden of persuasion as to prejudice. United States v. Rodriguez, 398 F.3d 1291,

1299 (11th Cir. 2005).

      We use an objective standard in interpreting plea agreements. In re Arnett,

804 F.2d 1200, 1202 (11th Cir. 1986). We will not accept any “hyper-technical”

or “rigidly literal” interpretations of a plea agreement.        Id. at 1203.     The

government must carry out the promises that it makes in the agreement. Santobello

v. New York, 404 U.S. 257, 262 (1971).



                                          2
       In the plea agreement, Gastelum and the government agreed that the

government would dismiss the other counts, and the government would

recommend an adjustment for acceptance of responsibility.                  With regard to

sentencing recommendations, the parties agreed that: (1) the applicable offense

guideline was § 2D1.1; (2) the criminal activity undertaken by Gastelum and

others, acting in concert, foreseeably involved 9,007 kilograms of marijuana; (3)

because a dangerous weapon was involved, a two-level enhancement would apply

pursuant to § 2D1.1(b)(1); and (4) a two-level enhancement based upon

Gastelum’s participation in the conspiracy would apply pursuant to § 3B1.1. The

plea agreement also contained a clause which provided that “[t]here are no other

agreements, promises, representations, or understandings between the Defendant

and the Government.” However, the plea agreement contained no language which

prohibited the government from arguing that the enhancement found in §

2S1.1(b)(2)(B) for the money laundering conviction should apply. Because the

government’s conduct at the sentencing hearing was consistent with its obligations

under the plea agreement, the government did not breach the plea agreement and

there is no error, much less plain error. Santobello, 404 U.S. at 262.1

       AFFIRMED.


       1
      Accordingly, the motion of the United States to supplement the record on appeal is
DENIED.

                                              3